Citation Nr: 0812641	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  07-03 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis 
(PTB).


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1979 to 
September 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2006, a statement of the case was issued in December 2006, 
and a substantive appeal was received in January 2007.


FINDING OF FACT

PTB is not shown to have manifested during the veteran's 
active duty service nor within three years thereafter, nor 
has the veteran otherwise been shown to currently suffer from 
PTB related to his service.


CONCLUSION OF LAW

PTB was not incurred in or aggravated by the veteran's active 
duty service, nor may it be presumed to have incurred in such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.371, 3.374 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a letter sent in August 2006, 
the claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the August 2006 letter was sent to the 
appellant prior to the August 2006 rating decision giving 
rise to the current appeal; furthermore, the August 2006 VCAA 
letter was sent to the appellant further in advance of the 
most recent RO readjudication of this claim in connection 
with the issuance of the October 2006 statement of the case.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).  In any event, the Board 
notes that subsequent to the August 2006 VCAA notice, the 
veteran submitted an August 2006 signed statement confirming 
his receipt of the notice and indicating that he had no 
additional evidence or information to submit.

The Board also notes that the August 2006 letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO furnished the appellant with a letter in August 2006 
which directly explained how VA determines disability ratings 
and effective dates.  As discussed above, the August 2006 
VCAA letter was timely in this case.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and private, have been obtained.  The 
Board notes that no useful purpose would be served by 
providing a current VA examination in connection with this 
appeal, and there is no prejudice to the veteran in this case 
in proceeding with the issuance of a final decision.  In this 
regard, the Board observes that a private medical record in 
the claims-folder, dated August 2005, shows that the veteran 
was given three "Sputum AFB" cultures which were all 
recorded as negative, with no indication of PTB or other 
current pertinent active pathologies.

The veteran's essential contention in this case is that he 
developed PTB during service, and was diagnosed within three 
years of discharge from service or prior to October 1990.  
The Board notes that the record contains highly probative 
contemporaneous evidence in the veteran's service medical 
records which are not consistent with the veteran's essential 
assertions in this case.  There is also an absence of any 
contemporaneous evidence to corroborate the veteran's 
contentions regarding onset of PTB in the three year 
presumptive period following service; significantly, there 
are no medical records of any kind to evaluate from the 
presumptive period.  As the essential period of time is now 
more than 17 years in the past, a current VA examination 
could not develop sufficiently probative evidence regarding 
the veteran's in-service medical history nor the veteran's 
medical history during the presumptive period following 
service.  Thus, the Board finds no prejudice to the veteran 
in proceeding with a decision based upon the sufficient 
evidence of record.

No additional pertinent evidence has been identified by the 
claimant as relevant to this appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

This case features the veteran's claim of entitlement to 
service connection for PTB.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury or disease in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities are presumed 
to have been incurred in service if manifest to a compensable 
degree within a specified period following discharge from 
service; active tuberculosis is presumed to have incurred in 
service if manifests to a compensable degree within three 
years of discharge from service.  38 C.F.R. § 3.371.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

This case features an important distinction between a test 
showing positive purified protein derivative (PPD), and a 
clinical diagnosis of active PTB.  Significantly, the record 
clearly reflects that the veteran was identified as a "PPD 
Converter" during his active duty military service, 
reflecting that he tested clinically positive on PPD testing 
early during his period of service, in October 1979.

With regard to the positive PPD test results, the Board notes 
that a positive PPD test is not itself a disability, rather 
it is a finding on a laboratory tuberculin test used in 
exploring a possible diagnosis of tuberculosis; purified 
protein derivative examination is used to test for exposure 
to Mycobacterium tuberculosis.  See DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1687, 1756 (28th ed. 1994).

In Tubianosa v. Derwinski, 3 Vet.App. 181 (1992) the Court 
held that, pursuant to the regulatory provisions of 38 C.F.R. 
§§ 3.371 and 3.374, VA may not grant service connection for 
pulmonary tuberculosis unless a claimant submits VA or 
service physician diagnoses thereof, or submits the diagnoses 
of a private physician supported by clinical, X-ray, or 
laboratory studies or evidence of hospital treatment.  Here, 
the service records show no diagnosis of active pulmonary 
tuberculosis or any other lung disease, and there are no 
records of diagnosis, treatment, positive X-rays, or 
laboratory studies that indicate the veteran had active 
pulmonary tuberculosis within three years of separation.  
Indeed, the record contains no medical diagnosis of PTB at 
any time at all.

Although it is clear that the veteran was medically monitored 
consistent with his PPD converter status, the service medical 
records show that PTB did not manifest during the veteran's 
service.  The veteran does not contend that PTB actively 
manifested prior to the very final portion of his period of 
active duty service.  In a July 2006 statement, the veteran 
explains his contentions: "In November 1979 I was found 
positive as a PPD Converter ....  Subsequent medical tests 
during my almost 8 years of active service proved I was 
negative of TB until just prior to my discharge on September 
1987."

The Board notes that the veteran's August 1987 separation 
examination report reveals that the veteran's lungs and chest 
were found to be clinically normal with no pertinent 
abnormalities noted.  The veteran's chest was x-rayed at this 
time and clinically interpreted to be "normal."  The 
veteran completed an August 1987 medical history 
questionnaire in which he expressly indicated that he had no 
history of tuberculosis as of that time, and he denied any 
other pertinent symptoms including expressly denying any 
history of chronic coughing, shortness of breath, or pain or 
pressure in chest.

The veteran contends, as explained in his July 2006 
statement, that "my chest x-ray taken for my separation was 
not read by a certified radiologist, so it was not detected 
that I have TB."  The Board acknowledges that the August 
1987 chest x-ray report does indicate that it was not read by 
a certified radiologist.  The Board further acknowledges that 
this may arguably reduce the probative weight of the x-ray 
report relative to one authored by a certified radiologist, 
but there is no indication of any reason to find that the 
medical professional who interpreted the August 1987 x-ray 
lacked sufficient competence to endow the findings with the 
probative value accorded to medical evidence.  In any event, 
there is no conflicting medical evidence of record to weigh 
against the August 1987 x-ray report; all of the 
contemporaneous evidence is consistent with the clinical 
findings of the x-ray report.  The record reflects that 
medical professionals, aware of the veteran's status as a PPD 
converter, diagnostically evaluated the veteran as clinically 
normal in all pertinent respects and no indication of active 
PTB was found.  This reflects that competent medical 
professionals who evaluated the veteran, known to be 
potentially at risk for PTB, concluded that he did not 
manifest PTB at that time.

Moreover, the veteran himself expressly denied that he had 
any history of tuberculosis, and denied any history of 
chronic coughing, shortness of breath, or pain or pressure in 
chest.  The July 2006 statement from the veteran contends 
that "I just checked 'no' in questionnaires because I just 
want to get over with the medical examination because I was 
very anxious to get out of the Navy and rest."  Thus, it 
appears that the veteran has testified that he was aware of 
manifestations of tuberculosis at the time of his separation 
examination, but declined to draw attention to them due to 
prioritizing the expediency of his discharge.  The Board 
observes, however, that the veteran did not merely check 'no' 
for all items on the August 1987 questionnaire; the veteran 
endorsed a history of "eye trouble" and also expressed 
uncertainty regarding whether he had "Sugar or albumin in 
urine."  In light of this, the Board believes it is 
reasonable to expect a veteran who knew he was a PPD 
converter would report potential symptoms of tuberculosis in 
such a medical questionnaire.

In any event, the Board notes, that the veteran's 
contemporaneous statements in August 1987 regarding his 
health are considered more probative and more persuasive in 
characterizing his health at that time than his recent 
hindsight statements from nearly two decades later; the more 
recent statements are more distantly removed in time and have 
been provided in advancing a claim for monetary benefits, 
whereas the prior statements were contemporaneous to the 
pertinent period and provided to a health care provider where 
it was in the veteran's interest to report concerning 
symptoms.  Thus, in light of the pertinent evidence discussed 
above, the Board finds that active PTB was not manifested or 
diagnosed during the veteran's active duty service.

The veteran further contends that he was clinically diagnosed 
with active PTB shortly following service.  In this regard, 
the veteran asserted most recently in his January 2007 
substantive appeal submission that "My PTB occurred within 3 
years after release from active service.  My effort to secure 
medical records from my attending physician has not been 
successful due to inability to locate my late doctors' 
medical files."  The Board notes that there are, indeed, no 
medical records in the claims-folder indicating any diagnosis 
of PTB within 3 years following service or, for that matter, 
at any time at all.  The veteran has been unable to provide 
VA with any information that would allow VA to obtain medical 
records showing a diagnosis of PTB within 3 years of 
discharge from service.

The veteran has also directed the Board's attention to the 
fact that his wife, "who could have recited an affidavit 
about my illness and mental condition after my discharge," 
has passed away.  The Board sympathizes with the veteran in 
this regard, and understands the veteran's contention; 
however, the Board has carefully reviewed the veteran's own 
lay testimony in this case concerning his history of 
symptoms.  While lay-statements are competent to provide 
evidence regarding history and symptomatology, they are not 
competent to provide evidence regarding medical diagnosis, 
such as confirming clinical onset of PTB.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Only a medical 
professional can provide evidence of the clinical diagnosis 
of a specific disease or disability.  The record contains no 
medical record or medical opinion competently indicating that 
the veteran has been diagnosed with PTB.

To the extent that the veteran presents lay testimony to the 
effect that a doctor told him that he had PTB, this is not 
sufficient to substitute for actual medical evidence.  The 
Board notes that the U.S. Court of Appeals for Veterans 
Claims has held that a lay person's statement about what a 
physician told him, i.e., "hearsay medical evidence," 
cannot constitute the medical evidence itself, as "the 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
See Robinette v. Brown, 8 Vet.App. 69 (1995).

The veteran also contends that he has presented medical 
evidence which establishes that he has had PTB.  In this 
regard, the veteran identifies an August 2006 private medical 
record showing that a radiographic report was interpreted by 
a radiologist as showing "Pulmonary Scar."  There is no 
express indication in this report, nor elsewhere in the 
medical evidence available in the claims-folder, that the 
veteran has ever been diagnosed with PTB or that any 
pulmonary scarring has been medically attributed to PTB.  In 
particular, there remains no indication that the veteran was 
diagnosed with PTB during the three year presumptive period 
following discharge.

The Board notes that the veteran has asserted, in his 
September 2006 notice of disagreement, that the August 2006 
radiologist report omits reference to PTB due to concerns 
with stigma and employment prejudice.  The veteran further 
asserts, including in his September 2006 notice of 
disagreement, that "we have kept my PTB treatment secret due 
to social stigma attached to the disease."  However, an 
August 2005 private medical examination report, which also 
notes the pulmonary scar on x-ray imaging, documents clearly 
that the veteran reported a history of tuberculosis.  The 
August 2005 report does not medically attribute the pulmonary 
scarring to the reported history of tuberculosis and cannot 
be said to be attempting to conceal the veteran's reported 
tuberculosis history.  Moreover, the Board notes that the 
August 2005 private medical examination report reveals the 
veteran's chest and lungs to be clinically "normal" and 
three "Sputum AFB" cultures were found to be negative; the 
veteran was not diagnosed with PTB at that time.  The Board 
finds that the August 2005 private medical report does not 
offer any support to the veteran's claim beyond the 
indication of the existence of pulmonary scarring, and 
documentation of the veteran's report of a history of PTB.

While the Board understands the veteran's contentions, the 
Board cannot determine that chronic PTB was medically 
diagnosed within 3 years of the veteran's discharge from 
service when there is an absence of any contemporaneous 
evidence of symptoms and an absence of any medical evidence 
to establish such a diagnosis at any time.  The Board notes 
that the veteran's specific assertion, as presented in his 
August 2006 statement, is that his PTB was diagnosed in 
January 1988.  As discussed above, this lay assertion is not 
sufficient to substitute for medical evidence in this regard.  
Additionally, it is entirely unsupported by contemporaneous 
or competent medical evidence, as there is no contemporaneous 
indication of any symptoms of pulmonary disability in the 
record until over 17 years following discharge from service.  
Such a lengthy period without contemporaneous evidence of 
pertinent symptoms or diagnosis weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

Additionally, the Board again observes that the veteran's 
testimony that he first manifested PTB during the final 
months of his military service in 1987, has been found to be 
inconsistent with the most probative evidence concerning that 
time period: August 1987 medical records showing that 
examining medical professionals and the veteran himself 
detected no indication that the veteran had any 
manifestations of PTB at that time.  The veteran asserts that 
he was concealing his PTB in August 1987, and desiring to 
keep his treatment secret and undocumented subsequently.  The 
veteran's current contention, presented only in the context 
of a claim for compensation benefits, is not considered to be 
highly persuasive or reliable under these circumstances where 
the veteran's contentions contradict his own earlier 
statements and the service medical records, and where the 
veteran's contentions are not meaningfully corroborated by 
any contemporaneous or competent medical evidence of record.

To summarize, the Board finds that the most probative 
evidence of record shows that the veteran did not manifest 
PTB during service.  To the extent that the veteran claims 
that he was diagnosed with PTB within 3 years following 
service, the Board finds that the testimony is not 
sufficiently corroborated and is not sufficiently reliable in 
light of the preponderance of the probative evidence weighing 
against the claim, including the absence of any medical 
documentation of treatment or diagnosis for PTB.  It is 
important to note that the benefit of the doubt standard 
requires that after consideration of all the evidence and 
material of record, where there is an approximate balance of 
the positive and negative evidence, reasonable doubt is 
resolved in the appellant's favor.  In other words, only an 
approximate balance of the positive and negative evidence is 
required for an appellant to prevail.  See Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  In this case, the weight of 
the evidence is against the appellant's claim; there is no 
approximate balance of the evidence.  Service connection for 
PTB is not warranted.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


